Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 4, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152342 & (12)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 152342
                                                                   COA: 328008
                                                                   Wayne CC: 14-008306-FC
  KEGAN HODGES,
          Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to withdraw his
  application for leave to appeal is GRANTED, and the case is DISMISSED with
  prejudice.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 4, 2016
         s0301
                                                                              Clerk